UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI<

 DEVIN WHITE,

                                         Plaintiff,

                     -against-                                        19-CV-7945 {PAE)(SLC)

 NEW YORI< CITY POLICE DEPARTMENT; JOHN                               ORDER OF SERVICE
 DOE; JOHN DOE; JOHN DOE; JOHN DOE,


                                  Defendants.


SARAH L. CAVE, United States Magistrate Judge:

        Plaintiff, appearing prose, brings this action under 42 U.S.C. § 1983, alleging that four

New York City Police Officers falsely arrested him and charged him with trespassing on January

30, 2018, and March 22, 2018. The arrests occurred inside or in close proximity to 1178 East

221st Street in the Bronx. Plaintiff alleges that he lived in the building, and that the charges

were dismissed on August 22, 2018. Named as Defendants are the New York City Police

Department, and four John Doe Police Officers. By order dated September 18, 2019, the Court

granted Plaintiff's request to proceed without prepayment of fees, that is, in forma pauperis.

A.     Claims Against the New York City Police Department

        Plaintiff's claims against the New York City Police Department must be dismissed

because an agency of the City of New York is not an entity that can be sued. N.Y. City Charter ch.

17, § 396 {"[A]II actions and proceedings for the recovery of penalties for the violation of any

law shall be brought in the name of the city of New York and not in that of any agency, except

where otherwise provided by law."); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 {2d Cir.

2007); see also Emerson v. City of New York, 740 F. Supp. 2d 385, 396 {S.D.N.Y. 2010) {"[A]

plaintiff is generally prohibited from suing a municipal agency.").
           In light of Plaintiff's prose status and clear intention to assert claims against the City of

New York, the Court construes the complaint as asserting claims against the City of New York,

and directs the Clerk of Court to amend the caption of this action to replace the New York City

Police Department with the City of New York. See Fed. R. Civ. P. 21. This amendment is without

prejudice to any defenses the City of New York may wish to assert.

B.         Service on the City of New York

           Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 {2d Cir. 2013}; see also 28 U.S.C. § 1915{d) {"The officers of the court shall issue and serve

all process ... in [IFP] cases."); Fed. R. Civ. P. 4{c}{3} (the court must order the Marshals Service

to serve if the plaintiff is authorized to proceed IFP)}. Although Rule 4{m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons

be issued. The Court therefore extends the time to serve until 90 days after the date the

summons is issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 {2d Cir. 2012} (holding that

it is the plaintiff's responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App'x 50, 52 {2d Cir. 2010) ("As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals' failure to effect service

automatically constitutes 'good cause' for an extension of time within the meaning of Rule

4(m).").

       To allow Plaintiff to effect service on Defendant the City of New York through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

                                                     2
Receipt and Return form (USM-285 form) for this defendant. The Clerk of Court is further

instructed to issue a summons and deliver to the Marshals Service all the paperwork necessary

for the Marshals Service to effect service upon this defendant.

        Plaintiff must notify the Court in writing if Plaintiff's address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

C.     John Doe Defendants

        Under Valentin v. Dinkins, a prose litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit the New York City Law Department to identify the four New

York City police officers who arrested Plaintiff on January 30, 2018, and March 22, 2018, in or

near 1178 East 221st Street in the Bronx. It is therefore ordered that the New York City Law

Department, which is the attorney for and agent of the New York City Police Department, must

ascertain the identity and badge number of each John Doe whom Plaintiff seeks to sue here and

the address where the defendant may be served. The New York City Law Department must

provide this information to Plaintiff and the Court within sixty days of the date of this order.

        Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming the John Doe defendants. The amended complaint will replace, not supplement, the

original complaint. An amended complaint form that Plaintiff should complete is attached to

this order. Once Plaintiff has filed an amended complaint, the Court will screen the amended

complaint and, if necessary, issue an order directing the Clerk of Court to complete the

USM-285 forms with the addresses for the named John Doe Defendants and deliver all

documents necessary to effect service to the U.S. Marshals Service.




                                                  3
                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

         The Court dismisses Plaintiff's claims against the New York City Police Department.     See

28 U.S.C. § 1915(e}(2}(B)(ii). The Clerk of Court is directed to add the City of New York as a

Defendant under Fed. R. Civ. P. 21.

         The Clerk of Court is further instructed to complete the USM-285 form with the address

for the City of New York and deliver all documents necessary to effect service to the U.S.

Marshals Service.

         The Clerk of Court is directed to mail a copy of this order and the complaint to the New

York City Law Department at: 100 Church Street, New York, New York 10007.

         An "Amended Complaint" form is attached to this order.

The Clerk of Court is directed to docket this as a "written opinion" within the meaning of Section

205(a)(5} of the E-Government Act of 2002.

         The Court certifies under 28 U.S.C. § 1915(a}(3) that any appeal from this order would

not be taken in good faith, and therefore   in forma pauperis status is denied for the purpose of

an appeal.   Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962} (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.



Dated:     New York, New York
           October 3, 2019

                                                                    ates Magistrate Judge




                                                 4
               DEFENDANT AND SERVICE ADDRESS


I.   City of New York
     100 Church Street
     New York, New York 10007
